Citation Nr: 1040117	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his March 2009 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In a 
July 2010 correspondence to the RO, the Veteran stated that he no 
longer wished to have a personal hearing with the Board.  
Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

In cases of aggravation of a veteran's non service-connected 
disability by a service-connected disability, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been amended 
recently.  The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization or 
restriction in this appeal.

The Veteran was afforded a VA examination in December 2008.  The 
examiner diagnosed the Veteran with obstructive sleep apnea.  He 
opined that "[i]t is unlikely that the sleep apnea is service-
related even though he does have PTSD.  It is more likely than 
not that the sleep apnea is related to his weight gain of 68 
pounds after he left service."

The Board finds that this examination is insufficient to 
determine whether the Veteran's claim may be service connected on 
a secondary basis.  The December 2008 examiner did not directly 
address the issue of aggravation as to the Veteran's sleep apnea 
as it relates to his service-connected PTSD.  Nor does the 
examiner use any language encompassing the issue of aggravation.

In this regard, the Board notes that a medical opinion must 
support its conclusion with an analysis the Board can consider 
and weigh against other evidence in the record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123-24 (2007).  Importantly, once VA 
undertakes the effort to provide an examination in a service 
connection claim, it must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, a remand is necessary to obtain a medical opinion as to 
the etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
of his sleep apnea.  The claims file and a 
copy of this remand must be provided to 
the examiner in conjunction with the 
examination.  The examiner must review the 
claims file and annotate the report as to 
whether he or she reviewed the claims 
file.

The nature and extent of the sleep apnea, 
if any, should be evaluated. 

The examiner is asked to render medical 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's sleep 
apnea (if any) is related to his military 
service and/or is caused or aggravated by 
the Veteran's service-connected PTSD.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.  
Significantly, the issue of aggravation of 
the Veteran's claimed sleep apnea should 
be appropriately addressed.

2.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


